Title: To George Washington from James Cleveland, 16 November 1775
From: Cleveland, James
To: Washington, George



Sir
November 16th 1775

I Tack This oppertunity to Let you know how I have proseded In your bisness on the ohio First I proseded To the Tract Directed on the kanhawa 10990 acres as Directed I Sarchet That Extenceve Tract Fore Dayes To Find the best place To be gin my Impruve ments at lingth I Fixt in the great Bend Not be Cause it tis the best Land For it is all So Rich that I Saw no Choss but Thought I had reson To Beleave that you would Continue To keep hands out In that part of the Cuntry & a Cording to my judgment That is the properest place for a plantasion & Stock be Cause it lies Near a bout the midel of the Tract First As Directed I planted Near a bout 2000 peach Stone Cearls [kernels] Next I planted my petatoes & then proceded To put In a Crop of Corn by this Time I Found I Should Not Save So much land

as I Could wish to Do by Clearin of land & thought it best To Try what I Could Save by bulding in the Same Time & a pon macken The Expearament I found that To be the way which I pushet with all my Deligence havin my buldings or other worcks vued Day by Day be Cause the Indans was Continuely Do roberys but Not being Disturbed Tell I had buldings a nuf To a mount To a £1100.15.7½ & 28 acres of land Cleard & well Tild And on it a large Crop of Corn Turnups petatoes I have a proper bill Dron & the buldings Distinctly mened a Cording to law the Said praisers First S[w]orn & a Stevemt Tacken. Col. Crawford Saw the bill & many other good judges all a lowes the bill To be good August the 4th 1779 I tuck a bill in full & left this Tract With all my hands onely one of the Negroes To Tacke Chear of the Crop & to thin the turnups Wheare thay ware to thick but when I got To The Next Tract Which Lies a bout three or Fore miles a bove the raped at the Grat bend But Seon after I got to that Tract ther Came Wourd to warn in all the Inhabatance of the ohio But I kept at worck but Every inhabant of this River left it for 200 miles Some in to forts & Som In to Companes we worcket on for Some time & saw No Danger but ware Sent for a SeCont Time by The offesor which Commands the Garroson at which This made me begin to Thinck ther was Danger—I Sent Down to the first Tract to See if the Negro Was not Tacken a way he was brought to me in a Short Time but Not haven buldings a Nuf To Save this Tract of 4395 acres and Loth to lead up before it was Saved I Cheard up the hand⟨s⟩ & And to worck we went with a Reselusion not To leave the land Tell it was Saved at october 14th 1775. I found that Tract to besaved in The Same maner as the other is[.] the some praised for This Tract is £468.3 know [now] I have Finishet what I was Directed to Do at this time I met an Expre⟨ss⟩ Coming Down a gain as Si[g]ned by Thomas walker Col. lewis Cap. James wood & the Commander at fo⟨rt⟩ pit. This Expres was to go Down to Fort blar & From thence Down to Cantuck [Kentucky] & as the Ind[i]ans has Told the peopel That war Treting at fort pitt that thay had burnt The Garrowson and a number of houses up the Ohio But this I was Told by Cap. William Linn who Saw the a bove in fior as he Came up From Cantuc So he Tucket for Granted that it was ware and So traveled up by land but as

there is a Company Sent Down to the kanhawa I have Sent Stevens & Skilling to Se Cure the Corn & the other truck all your Twles [tools] powder lead & 40000 Nailes the[y] is at Whelen Fort the Nailes is in Cags heded up The other are all in a Chist that Can be put in And locket & Naild all round & in the Cear of Cap. zeanes & I be leave will besafe & Deliverd When Cald For I have saved yours a Cordeng to Law So Far if the bills must be re turnd to Cort & recorded as the law Directs it must be Don in the County whear it lies but does not Say in what Time as it is So Far right I or Some other purson Aught to know Whether know [now] or hear after is the time k[n]ow I prosed [proceed] to Lit you know what is be Come of your sarvents one of Them at last got a way Two of them Drownded one of them behaved him Selef so bad that I Could Not keep him & in Such a place that I Could Not Git a price For him So I was a Forst to Tack a rifel gun & forty shillings bringing in your Gun has Forst me to leave my one on the ohio whear I have know [no] Chance to Git hur a Gain which is £4.2.6 lose to me and wors then that ware hear And I [have] know Gun to Fight as Mr washington Tackes hur a way I should have been Glad to have kept the Gun Tell Your Excellence returnd & been more fuller a[s] I wanted with Every thing at which Time if you faltd My Conduct in Selling this sarvent I would a low you The Same price For him & tack the Gun the other Six Sold From £24 To £28 five Shillings virginia money ther Buck Skin britches & blankets I have kept For your own Negroes Which I have left with Col. william Crawford & has Given From under his hand to a low you or any Purson left in Chear of your bisness wha⟨t⟩ Ever you Shall thinck resonabel & Deliverd when Cald fore you may thinck I ought to a left them at Sympsons but he would not a low any thing For them If you Dont blame me for the provesion I have bought Which is mor then I Expected I rote to you that I lost best Cannue and all the load of Corn tho a pon The hole you would have less money to pay by a Great Deal then you Expect so No more at prese⟨nt⟩ But remain yours to Command

James Cleveland

